Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 19, 2016

                                        No. 04-15-00631-CR

                                      James Patrick KOTARA,
                                             Appellant
                                                  v.
                                        The STATE of Texas,
                                              Appellee

                    From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B14642
                          Honorable M. Rex Emerson, Judge Presiding

                                           ORDER
        Appellant=s court-appointed attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to access the appellate record and to file his own
brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); see also Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.CSan Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.CSan Antonio 1996, no pet.). The State has filed a letter waiving its right to file an
appellee=s brief unless appellant files a pro se brief.

        If the appellant desires to file a pro se brief, he must do so within thirty (30) days from
the date of this order. If the appellant files a pro se brief, the State may file a responsive brief no
later than thirty days after the date the appellant=s pro se brief is filed in this court. It is further
ORDERED that the motion to withdraw filed by appellant=s counsel is HELD IN ABEYANCE
pending further order of the court.

                                                       _________________________________
                                                       Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2016.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court